MEMORANDUM OPINION

                                            No. 04-12-00458-CV

                                      IN RE Nicole Iris VATCHER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 15, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 1, 2012, relator filed a petition for writ of mandamus and motion to abate

district court proceedings. The court has considered relator’s petition for writ of mandamus and

motion and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus and motion to abate are denied. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-15189, styled In the Matter of the Marriage of Thomas R.
Vatcher and Nicole Iris Vatcher, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable
John D. Gabriel, Jr. presiding.